Action by corporate creditor to recover the unpaid portion of par value of preferred stock. While the number of shares and the defendant are different, the dates and facts alleged in this action, in all essentials, are the same as in Ellis v.Capps (No. 4955), ante, p. 606, 269 P. 597. The two complaints are the same, and identical demurrers were interposed as to each. The demurrers were heard and passed on by the trial court together, and while separate appeals were perfected, the two appeals were argued together. Both complaints and both demurrers were filed at the same time, and the questions raised are identical. What has been said in the case of Ellis v. Capps, supra, applies with equal force in this case.
We recommend that the judgment be affirmed, with costs to respondent.
Brinck and Baker, CC., concur. *Page 614 
The foregoing is approved as the opinion of the court. The judgment is affirmed. Costs to respondent.
Wm. E. Lee, C. J., and Budge, Taylor and T. Bailey Lee, JJ., concur.
Givens, J., dissents.